EXHIBIT 10.4

THE KROGER CO.
401(k) RETIREMENT SAVINGS ACCOUNT RESTORATION PLAN

Effective as of January 1, 2007

1. Establishment and Purpose of Plan

     Effective as of January 1, 2007, The Kroger Co. (the “Company”) hereby
establishes and adopts The Kroger Co. 401(k) Retirement Savings Account
Restoration Plan (the “Plan”), as set forth herein. The purpose of the Plan is
to provide supplemental retirement benefits to certain employees of the Company
and its Affiliates who are unable to receive the full amount of benefits in The
Kroger Co. 401(k) Retirement Savings Account Plan due to the limits imposed by
the Internal Revenue Code of 1986, as amended (the “Code”) or who participate in
The Kroger Co. Executive Deferred Compensation Plan. The Plan is intended to be
unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees,
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended. The Plan is also intended to
comply with the requirements of Section 409A of the Code.

2. Definitions

     As used throughout the Plan, the following capitalized words and phrases
shall have the meanings set forth herein:

     (a) “Account” means, individually or collectively, a Participant’s
Restoration Company Automatic Contribution Account and Restoration Matching
Account.

     (b) “Affiliate” means an organization which is (a) a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as the
Company, (b) a trade or business under common control (as defined in Code
Section 414(c)) with the Company, (c) an organization which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company, or (d) otherwise required to be aggregated with the Company under Code
Section 414(o).

     (c) “Beneficiary” means the persons or entities designated by the
Participant, in a form and manner acceptable to the Committee, to receive any
amount payable from the Plan upon the Participant’s death. If the Participant
fails to designate a Beneficiary in accordance herewith, then the Participant’s
Beneficiary shall be the Participant’s spouse or, if the Participant does not
have a spouse on the Participant’s date of death, the Participant’s estate.

     (d) “Code” means the Internal Revenue Code of 1986, as amended, or any
successor or substitute provisions of law in force.

     (e) “Committee” means the Retirement Management Committee, as appointed by
the Chief Executive Officer of the Company. If a Retirement Management Committee
is not appointed, or if no members are in office, the Company shall have all the
powers and duties of the Committee, unless the Company designates another person
to have these powers and duties.

1

--------------------------------------------------------------------------------

     (f) “Company” means The Kroger Co., an Ohio corporation, or any successor
thereto.

     (g) “Company Automatic Contribution Account” shall have the meaning set
forth in the definition of “Company Automatic Contribution Account” in the RSA
Plan.

     (h) “Company Automatic Contributions” shall have the meaning set forth in
the definition of “Company Automatic Contributions in the RSA Plan.

     (i) “Company Matching Contributions” shall have the meaning set forth in
the definition of “Company Matching Contributions” in the RSA Plan.

     (j) “Compensation” of a Participant shall have the meaning set forth in the
definition of “Compensation” in the RSA Plan, except that Compensation shall be
determined without regard to (i) any elective deferrals made by the Participant
under the EDC Plan, or (ii) any limitation imposed by Section 401(a)(17) of the
Code.

     (k) “Disability” shall have the meaning set forth in the definition of
“Disability” in the RSA Plan.

     (l) “EDC Plan” means The Kroger Co. Executive Deferred Compensation Plan,
as currently in effect and as it may be amended from time to time.

     (m) “Employee” means any person who the Committee determines is in the
employ of the Company or an Affiliate as a common law employee. An independent
contractor shall not be considered an Employee on account of rendering services
to the Company or an Affiliate in the capacity of an independent contractor. The
term Employee does not include Leased Employees.

     (n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor or substitute provisions of law in force.

     (o) “Group” shall have the meaning set forth in Proposed Treasury
Regulation Section 1.409A-3(g)(5)(v)(B), or any subsequent guidance.

     (p) “Insolvency” means an entity is unable to pay its debts as they become
due, or is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

     (q) “Leased Employee” means any person treated as a leased employee of the
Company under Code Section 414(n) and the Treasury Regulations promulgated
thereunder.

     (r) “Matching Account” shall have the meaning set forth in the definition
of “Matching Account” in the RSA Plan.

     (s) “Normal Retirement Age” shall have the meaning set forth in the
definition of “Normal Retirement Age” in the RSA Plan.

     (t) “Participant” means an Employee who meets the requirements of Section
3(a).

2

--------------------------------------------------------------------------------

     (u) “Plan” means The Kroger Co. 401(k) Retirement Savings Account
Restoration Plan, as set forth herein and as it may be amended from time to
time.

     (v) “Plan Year” means the calendar year.

     (w) “Restoration Company Automatic Contribution Account” means the portion
of the Participant’s Account attributable to Restoration Company Automatic
Contributions allocated to such Participant.

     (x) “Restoration Company Automatic Contributions” means the contributions
credited to a Participant’s Account pursuant to Section 4(b) of the Plan.

     (y) “Restoration Matching Account” means the portion of the Participant’s
Account attributable to Restoration Matching Contributions allocated to such
Participant.

     (z) “Restoration Matching Contributions” means the contributions credited
to a Participant’s Account pursuant to Section 4(c) of the Plan.

     (aa) “RSA Plan” means The Kroger Co. 401(k) Retirement Savings Account
Plan, as it may be amended from time to time.

     (bb) “Salary Redirection Contributions” shall have the meaning set forth in
the definition of “Salary Redirection Contributions” in the RSA Plan.

3. Participation

     (a) Eligibility Requirements. An Employee shall be a Participant in this
Plan if the Employee is (i) designated by the Committee as eligible to
participate in the Plan for the Plan Year, and (ii) is a participant in the RSA
Plan who is unable to receive the full Company Automatic Contributions or
Company Matching Contributions otherwise provided under the RSA Plan as the
result of either (A) the application of the limitations of Code Section
401(a)(17), or (B) the Employee’s elective deferral contributions under the EDC
Plan.

     (b) Termination of Participation. An individual shall cease to be a
Participant in this Plan when all amounts allocated to the Participant’s Account
have been paid under the terms of this Plan.

4. Restoration Benefits

     (a) Eligibility to Receive Restoration Benefits. To be eligible to receive
a Restoration Company Automatic Contribution or a Restoration Matching
Contribution for a Plan Year, a Participant must be employed by the Company on
the last day of the Plan Year, or have separated from service during the Plan
Year on or after attaining the Normal Retirement Age, or as the result of the
Participant’s Disability, or death.

 

3

--------------------------------------------------------------------------------

     (b) Restoration Company Automatic Contributions. As of the last day of the
Plan Year, the Company shall credit an eligible Participant’s Restoration
Company Automatic Contribution Account with a Restoration Company Automatic
Contribution equal to the excess (if any) of the amount described in clause (i)
over the amount described in clause (ii), below:

           (i)       The Company Automatic Contributions which would have been
credited to the Participant under the RSA Plan for the Plan Year if the
Participant had not made deferrals to the EDC Plan for the Plan Year.   (ii) The
Company Automatic Contributions actually credited to the Participant’s Company
Automatic Contribution Account in the RSA Plan for the Plan Year.

     (c) Restoration Matching Contribution. If for a Plan Year a Participant
made the maximum amount of Salary Redirection Contributions permitted under Code
Section 402(g), then the Company shall, as of the last day of the Plan Year,
credit the eligible Participant’s Restoration Matching Account with the excess
(if any) of the amount described in clause (i) over the amount described in
clause (ii), below:

           (i)       Four percent (4%) of the Participant’s Compensation for the
Plan Year.   (ii) The Company Matching Contributions credited to the
Participant’s Matching Account in the RSA Plan for the Plan Year.

     (d) Crediting of Earnings. For each Plan Year, a Participant’s Account
shall be credited with earnings in an amount determined by the Committee, based
on an interest rate that represents the cost to the Company of 10-year debt. The
rate in effect for a Plan Year shall be determined by the Committee prior to the
first day of each Plan Year. Earnings generally shall be credited on the last
day of each Plan Year; provided, however, that if a Participant’s Account is
distributed before the last day of a Plan Year, the Account shall be credited
with pro-rata earnings through the last day of the month prior to the date of
the distribution.

5. Time and Form of Distribution.

     (a) Distribution following Separation from Service. The nonforfeitable
portion of a Participant’s Account shall be distributed in a single lump sum
payment as soon as administratively practicable on or after July 1 of the
calendar year immediately following the calendar year that includes the
Participant’s separation from service.

     (b) Distribution upon the Death of a Participant. If a Participant dies
before the Participant’s Account has been distributed, the Account shall be
distributed to the Participant’s Beneficiary in a single lump sum payment as
soon as administratively practicable following the Participant’s death.

     (c) Tax Withholding. The Company may withhold income or other taxes from
any distribution of a Participant’s Account if the Company determines that such
withholding is necessary or appropriate to comply with any Federal, State or
local tax withholding or similar requirements of law.

4

--------------------------------------------------------------------------------

     (d) Payments to Legal Incompetents. Upon proof satisfactory to the
Committee that any person entitled to receive a payment under the Plan is
legally incompetent to receive the payment, the Committee may direct the payment
to be made to a guardian or conservator of the estate of the person. Any payment
made under the preceding sentence will release the Company from all further
liability to the extent of the payment made.

     (e) Discharge of Obligation. Any payment made by the Company pursuant to
the Plan shall, to the extent of the payments made, constitute a complete
discharge of all obligations under the Plan of the Company and the Committee.
The Committee may require the payee, as a condition precedent to any payment, to
execute a receipt and release in a form satisfactory to the Committee. The
Committee may also require the payee, as a condition precedent to any payment,
to execute an acknowledgement or agreement in a form satisfactory to the
Committee concerning repayment of erroneous or duplicate benefits.

     (f) Correction of Mistakes. Any mistake in the amount of a Participant’s
benefits under the Plan may be corrected by the Committee when the mistake is
discovered. The mistake may be corrected in any reasonable manner authorized by
the Committee. In appropriate circumstances (such as where the mistake is not
material or is not timely discovered), the Committee may in its sole and
absolute discretion waive the making of any correction.

6. Vesting Schedule.

     The nonforfeitable interest of each Participant in the Participant’s
Account shall be determined as follows:

     (a) Restoration Matching Account. A Participant shall have a nonforfeitable
interest in the entire portion of the Restoration Matching Account.

     (b) Restoration Company Automatic Contribution Account. A Participant shall
have a nonforfeitable interest in the Restoration Company Automatic Contribution
Account which shall be determined in accordance with the vesting schedule in
effect from time to time for the Company Automatic Contribution Account under
the RSA Plan.

7. Funding Policy and Method

     This Plan shall be unfunded within the meaning of Section 201(2) of ERISA,
and all payments hereunder shall be made from the general assets of the Company,
including, at the sole option of the Company, from any assets held in any trust
established by the Company the assets of which are subject to the claims of the
Company’s general, unsecured creditors in the event of the Company’s Insolvency.
No assets shall be irrevocably set aside to pay benefits under the Plan in a
manner making the assets unreachable by the Company’s general, unsecured
creditors in the event of the Company’s Insolvency. Participants and
Beneficiaries shall have no right to any specific assets of the Company by
virtue or the existence or terms of the Plan and shall be general, unsecured
creditors of the Company at all times with respect to any claim for benefits
under the Plan.

5

--------------------------------------------------------------------------------

8. Administration

     The Committee shall be responsible for the operation and administration of
the Plan and for carrying out the provisions hereof. The Committee shall have
discretionary authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of this Plan, and to decide or
resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Any such action taken by the Committee in
its discretion shall be final and conclusive on any party. The Committee’s prior
exercise of discretionary authority shall not obligate it to exercise its
authority in a like fashion thereafter. The Committee may, from time to time,
delegate to others, including employees of the Company, such administrative
duties as it sees fit.

9. Claims and Appeals

     (a) Payment of Benefits. The payment of benefits due under the Plan shall
be made at such times and in such amounts as provided for under the terms of the
Plan. Each Participant and Beneficiary shall be obligated provide the Company a
current address so that payments may be made as required. The mailing of a
payment to the last known mailing address of a Participant or Beneficiary shall
be deemed full payment of the amount so mailed.

     (b) Written Claim for Benefits. If a Participant or Beneficiary does not
receive payment of benefits under the Plan which the Participant or Beneficiary
believes are due under the Plan, the Participant or Beneficiary may file a
written claim for benefits with the Committee. The written claim shall be in a
form satisfactory to, and with such supporting documentation and information as
may be required by, the Committee.

     (c) Denial of Claim. If a Participant’s or Beneficiary’s claim for benefits
is denied in whole or in part by the Committee, a written notice will be
furnished to the claimant within 90 days after the date the claim was received.
If circumstances require a longer period, the claimant will be notified in
writing, prior to the expiration of the 90-day period, of the reasons for an
extension of time; provided, however, that no extensions will be permitted
beyond 90 days after the expiration of the initial 90-day period.

     (d) Reasons for Denial. A denial or partial denial of a claim will clearly
set forth:

           (i)       the specific reason or reasons for the denial;   (ii) a
specific reference to pertinent Plan provisions on which the denial is based;  
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and   (iv) an explanation of the procedure for review
of the denied or partially denied claim, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.

6

--------------------------------------------------------------------------------

     (e) Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or a duly authorized representative of the claimant may request a full
and fair review of the denied claim by filing a written notice of appeal with
the Committee. Any such appeal must be received by the Committee within 60 days
of the date that the notice of the denied claim was received. A claimant or the
claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing, except for privileged or confidential documentation.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

     If the claimant fails to file a request for review within 60 days of the
notification of denial , the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
the request must include a description of the issues and evidence the claimant
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.

     (f) Decision Upon Review. The Committee will provide a written decision on
review. If the claim is denied on review, the decision shall set forth:

           (i)       the specific reason or reasons for the adverse
determination;   (ii) specific reference to pertinent Plan provisions on which
the adverse determination is based;   (iii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits; and   (iv) a statement describing any voluntary
appeal procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring a civil action under ERISA section 502(a).

     A decision will be rendered by the Committee as soon as practicable.
Ordinarily decisions will be rendered within 60 days following receipt of the
request for review. If the need to hold a hearing or special circumstances
require additional processing time, the decision shall rendered as soon as
possible, but not later than 120 days following receipt of the request for
review.

 

7

--------------------------------------------------------------------------------

     (g) Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted all remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure. Any suit or legal action initiated by a claimant under the
Plan must be brought by the claimant no later than one year following a final
decision on the claim for benefits. Notwithstanding the foregoing, in no event
may a claimant initiate suit or legal action more than two years after the facts
giving rise to the action occurred. The foregoing limitations on suits or legal
actions for benefits will apply in any forum where a claimant initiates such
suit or legal action.

10. Amendment and Termination of the Plan.

     The Company reserves the right to amend or terminate the Plan at any time
by resolution of the Committee. No amendment or termination of the Plan shall
deprive a Participant of any portion of the Participant’s vested benefit accrued
under the Plan as of the date of the amendment or termination.

11. General Provisions.

     (a) Definition and Plan Interpretation. The capitalized words and phrases
used throughout the Plan shall have the meaning set forth in Section 2. Unless
otherwise plainly required by the context, any gender may be construed to
include all genders, and the singular or plural may be construed to include the
plural or singular, respectively. The section headings in the Plan have been
inserted for the convenience of reference only and are not to be considered in
the interpretation of the Plan.

     (b) Interpretation and Savings Clause. The Plan is intended to comply with
Code Section 409A and guidance issued thereunder, and notwithstanding any other
provision of this Plan, the Plan shall be interpreted and administered
accordingly. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

     (c) No Employment Rights. Neither the Plan, nor the action of the Company
in establishing or continuing the Plan, nor any action taken by the Committee,
nor participation in the Plan, shall be construed as giving any person any right
to remain in the employ of the Company or an Affiliate or, except as provided in
the Plan, the right to any payment or benefit. Nothing in the Plan shall affect
the right of the Company or an Affiliate to terminate a person’s employment at
any time, with or without cause.

     (d) Assignment or Alienation of Benefits.

           (i)       General Rule. Except as expressly provided in the Plan, the
benefits payable under this Plan shall not be subject to assignment or
alienation, and any attempt to do so shall be void.   (ii) Domestic Relations
Orders. Notwithstanding any other provision of the Plan, all or a portion of a
Participant’s Account may be paid to another person as specified in a domestic
relations order that the Committee determines is a Qualified Domestic Relations
Order. For this purpose, a “Qualified Domestic Relations Order” means a
judgment, decree, or order (including the approval of a property settlement
agreement) that:

8

--------------------------------------------------------------------------------


                           A. is issued pursuant to a State’s domestic relations
law;        B. relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant; and        C. creates or recognizes the existence of an alternate
payee’s right to, or assigns to the alternate payee the right to, receive all or
a portion of the Participant’s benefits under the Plan;        The Committee
shall determine in its sole and absolute discretion whether any document
received by it is a Qualified Domestic Relations Order. In making this
determination, the Committee may consider the rules applicable to “domestic
relations orders” under Code Section 414(p) and Section 206(d) of ERISA, and
such other rules and procedures as it deems relevant. If an order is determined
to be a Qualified Domestic Relations Order, the amount to which the alternate
payee is entitled under the Qualified Domestic Relations Order shall be paid in
a single lump-sum payment as soon as practicable after such determination.

     (e) Governing Law. To the extent not preempted by federal law, this Plan
shall be interpreted and construed in accordance with the law of the State of
Ohio.

     IN WITNESS WHEREOF, The Kroger Co. has caused The Kroger Co. 401(k)
Retirement Savings Account Restoration Plan to be executed this 29th day of
December, 2006.

THE KROGER CO.      By: /s/ Paul Heldman    Title:Executive Vice President,
Secretary and            General Counsel 


9

--------------------------------------------------------------------------------

ALTERNATIVE REPORTING AND DISCLOSURE STATEMENT
FOR PENSION PLANS FOR CERTAIN SELECTED EMPLOYEES

To the Secretary of Labor:

     In compliance with the requirements of the alternative method of reporting
and disclosure under Part 1 of Title I of the Employee Retirement Income
Security Act of 1974 for unfunded or insured pension plans for a select group of
management or highly compensated employees, specified in Department of Labor
Regulations, 29 C.F.R. §2520.104-23, the following information is provided by
the undersigned employer.

Name and Address of Employer:  The Kroger Co.    1014 Vine Street    Cincinnati,
Ohio 45202-1141    Employer Identification Number:  31-0345740 


     The Employer maintains a plan (or plans) primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

Number of Plans and    Participants in Each    Plan:  ___________ Plan covering
___________ Employees (or    ___________ Plans covering _______ _______ and    
___________ Employees, respectively.) 


     Dated:   December 29, 2006.      By /s/ Paul Heldman      Title:Executive
Vice President, Secretary and                  General Counsel   
               This form should be mailed to:   
                                       Top Hat Plan Exemption 
                                       Employee Benefits Security
Administration                                         Room N-1513 
                                       U.S. Department of Labor 
                                       200 Constitution Avenue, NW
                                       Washington, DC 20210   
                         (Send certified mail to evidence filing requirement
satisfied) 


10

--------------------------------------------------------------------------------